Citation Nr: 1314921	
Decision Date: 05/06/13    Archive Date: 05/15/13

DOCKET NO.  07-09 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include schizophrenia.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel

INTRODUCTION

The Veteran had active service from February 1981 to March 1981.  

This matter came before to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) which determined that new and material had not been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include a nervous breakdown.  In March 2008, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In May 2008, the Board remanded the Veteran's appeal to the RO for additional action.  

In April 2010, the RO tacitly determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for a psychiatric disorder to include a nervous breakdown and denied the claim on the merits.  In March 2012, the Veteran submitted a Motion to Advance on the Docket.  In March 2012, the Board granted the Veteran's motion.  In April 2012, the Board determined that new and material evidence had been received to reopen the Veteran's claim for service connection and remanded the issue of service connection for an acquired psychiatric disorder to include schizophrenia to the RO for further action.  That action requested by the March 2012 Board remand has been accomplished.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

The Board has reviewed both the Veteran's physical claims files and his "Virtual VA" file so as to insure a total review of the evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F. R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).  

In December 2012, the Veteran submitted an informal claim for Department of Veterans Affairs (VA) improved pension benefits.  The issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it.  The issue is referred to the RO for appropriate action.  


FINDING OF FACT

Paranoid schizophrenia originated during active service.  


CONCLUSION OF LAW

Paranoid schizophrenia was incurred in active service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a) (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  In this decision, the Board grants service connection for paranoid schizophrenia.  As such action represents a complete grant of the benefit sought on appeal, no further discussion of VA's duties to notify and to assist is necessary.  


II.  Service Connection

The Veteran asserts that service connection for schizophrenia is warranted as the claimed disorder was initially manifested during and caused his discharge from active service.  
Service connection may be granted for disability arising from disease or injury incurred in or aggravated by peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of inservice incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board notes that the provisions of 38 C.F.R. § 3.303(b) (2012) are for application in the instant appeal as the claimed disorder, schizophrenia, is a "chronic disease" within the meaning of 38 C.F.R. § 3.309(a) (2012).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b) (2012).  

Where a veteran served continuously for ninety days or more during peacetime service after December 31, 1946, and a psychosis including schizophrenia becomes manifest to a degree of ten percent within one year of termination of such service, such disease shall be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).  

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a) (2012); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Veteran's service treatment records do not reflect that he was diagnosed with a chronic acquired psychiatric disorder.  The documentation does indicate that he exhibited disruptive and odd behavior.  A March 1981 Army occupational therapy record conveys that the Veteran's behavior was "becoming increasingly disruptive."  He was noted to have broken "formation during PT exercises and going over to sit in the CO's car - this in spite of a direct order from the CO to return."  

A January 1987 hospital summary from Cuyahoga County Hospitals indicates that the Veteran presented a six year history of schizophrenia and an inability to complete his National Guard training in 1981 due to "a probable psychotic break."  The Veteran was diagnosed with schizophrenia.  

At the March 2008 videoconference hearing before the undersigned Acting Veterans Law Judge, the Veteran testified that he had been "found passed out in the woods by the MPs" who thought he had sustained "a nervous breakdown" and was subsequently treated at the Fort Benning, Georgia, military hospital.  
At a November 2012 VA psychiatric examination for compensation purposes, the Veteran was diagnosed with paranoid schizophrenia.  The examiner noted that the Veteran had "treatment for schizophrenia for many years."  She concluded that "it is as likely as not that schizophrenia may have had its onset during service given the behavior noted, but drugs causing or exacerbating the symptoms cannot be ruled out by the information noted in the C-file."  

The Board has reviewed the probative evidence of record including the Veteran's testimony and written statements on appeal.  The Veteran's service treatment records convey that he exhibited disruptive and odd behavior during active service.  Private and VA examiners have opined that such behavior as likely as not represented the initial manifestation of his chronic paranoid schizophrenia.  Upon resolution of all reasonable doubt in the Veteran's favor, the Board concludes that service connection is now warranted for paranoid schizophrenia.  


ORDER

Service connection for paranoid schizophrenia is granted.  



____________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


